Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 09/01/2022. Claims 1-6, 8-12, 14-17 and 19-20 are pending in the case. This action is Final.

Applicant Response
In Applicant’s response dated0901/2022, Claims 1, 11 and 17  have been amended, and applicant argued against all rejections previously set forth in the Office Action dated 06/06/2022.

Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WILHITE (US Publication US 20170246545 A1, Pub. Date: August ,31 2017 in view of Wang et al. (US Publication US 20180331986 A1, Pub Date: Nov. 15, 2018) in view of Schlegel et al. (US Publication 20120072867 A1, Pub Date: March 22, 2012) in further view of Rodriguez et al., (US Publication 20180367483 A1, Dec 20, 2018).

Regarding independent Claim 1,
	WILHITE teaches a method of controlling information push within an integrated platform (see Abstract describing a push information regarding chatroom contents based on the live event), comprising:
obtaining custom information associated with a group of users (see WILHITE: Fig.2, [0023], “GUI 32 represents an available chatroom (group of users) titled “Dub Nation”. This chatroom may be an existing chatroom to which the user currently viewing GUI 32 has been invited (e.g., automatically invited based on user preferences, profile, prior activity, and/or social media comments; invited personally by another user or athlete; etc.) or, alternatively, a chatroom set up by the current user. … By way of this chatroom, invited participants may send texts, pictures, audio, and/or video to each other. In addition, updates associated with the selected team and/or athlete may be posted to the chatroom.  In this example, an update (custom information) is being automatically pushed into the Dub Nation chatroom regarding a live game involving the followed team.”, i.e. the updates are the custom information associated with the group of users and pushed in chat room)
wherein the custom information is automatically generated by other functional applications of the integrated platform that are different from a first functional application of the integrated platform used by the group of users (see WILHITE: Fig.2, [0023], “an update is being automatically pushed into the Dub Nation chatroom regarding a live game involving the followed team. The update includes a short synopsis of the current state of the game (e.g., that the game is in the third quarter, what the score is, and game statistics of the leading player for each team). It is contemplated that the updates may either be automatically posted as they become available (e.g., using a commercially available service that tracks and provides such information), or manually selectable by a member of the chatroom, the chatroom service itself, or by athletes or sponsors, as desired. For example, the update may be automatically pushed or pulled into all chatrooms that are currently following one of the two teams competing in the game based on a predetermined or user-defined schedule (e.g., every 5 minutes). i.e. the Update which is a custom information associated with the Dub Nation chatroom is generated by other functional applications such as apps from sports companies such as ESPN, CBS Sports, and Yahoo provide score updates ([0003]) and the Dub Nation chatroom is the first functional application that is different from the other functional application.)
wherein the first functional application is configured to perform a group chat function (see WILHITE: Fig.2, [0023],” GUI 32 represents an available chatroom titled “Dub Nation,”),and wherein the other functional applications comprise at least one of an application configured to perform a live broadcasting function, an application configured to perform functions on news, an application configured to perform functions on pictures, or an application configured to perform functions on videos (see WILHITE: Fig.2, [0023], “The update includes a short synopsis of the current state of the game (e.g., that the game is in the third quarter, what the score is, and game statistics of the leading player for each team.”)

WILHITE does not teach or suggest the method wherein:
determining a second content to be displayed in at least one second interface and a format of displaying the second content in the at least one second interface based at least in part on the custom information and at least one predetermined rule; 
generating the at least one second interface, the at least one second interface comprising the determined second content displayed in the determined format; 
defining at least one operation associated with the at least one second interface;
determining a location of displaying the at least one second interface above a first interface associated with the first functional module based at least in part on a first content displayed in the first interface wherein the determining the location of displaying the at least one second interface further comprises determining an area that does not interfere with displaying the first content in the first interface; 
pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location, wherein the pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location further comprises:
determining whether a user is a new user or an old user of the first functional application for a group chat when the user opens the first functional application,
pushing different types of second interface to different users based on determining whether the user is a new user or an old user, wherein the pushing different types of second interface further comprises: 
pushing a first type of second interface in response to determining that the user is a new user, wherein the first type of second interface pushed to the new user comprises important events that currently happen, and 
pushing a second type of second interface in response to determining that that user is an old user, wherein the second type of second interface pushed to the old user comprises second interfaces generated during a period from a first time when the old user opened the first functional application last time to a second time when the old user opens the first functional application this time; and 
performing the at least one operation in response to receiving an instruction from a user among the group of users.

However, Wang teaches the method wherein:
determining a second content to be displayed in at least one second interface (see Wang: [0053], "Content or an identifier of the media information releasing message interface is transmitted to the media information releasing message interface for presentation by using the floating window") and a format of displaying the second content in the at least one second interface based at least in part on the custom information and at least one predetermined rule (see Wang: [0048], "The media information releasing message interface corresponding to the media information releasing message may be generated cording to the basic information of the media information, the basic information of the media information releasing initiator, the basic information of the receiver, (i.e. predetermine rules to display the content of media information). A name of the media information releasing initiator, introduction information of the media information, and the like are displayed on the interface.")
generating the at least one second interface (see Wang: [0052], “present (generate) by using a floating window”), the at least one second interface comprising the determined second content displayed in the determined format (see Wang: [0048], “a form of the interface may be customized. For example, the color, the size, the background, the pattern, or the like is customized.” i.e. the color, size or background or pattern are some of the examples of the format of the determined contents)
defining at least one operation associated with the at least one second interface (see Wang: [0055], “the first operation may be a mouse click, a touch operation on a touchscreen, or the like. When the first operation is detected, the media information obtaining request is generated.”)
performing the at least one operation in response to receiving an instruction from a user among the group of users (see Wang: Fig.3, [0054], “Obtain a first user operation performed on the media information releasing message interface, the first operation triggering a media information obtaining request, so that a server shares media information according to the media information releasing configuration.”)
	Because WILHITE and Wang are in the same/similar field of endeavor of messaging applications, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE to include  the method of determining and generating a second content to be displayed in at least one second interface and a format of displaying the second content in the at least one second interface based at least in part on the custom information and at least one predetermined rule and performing an operation  on the second content that is displayed in the use interface as taught by Wang. After modification of WILHITE by Wang, custom information that is generated by other functional application different from the chat room application and automatically displayed or pushed to be displayed in the chat room can also implement a rule on the display format of the custom information and perform an operation on the custom information as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface object display location in an integrated chat application.
	As shown above, WILHITE and Wang teaches all the limitations of claim 1. WILHITE and Wang does not teach or suggest the method wherein:
determining a location of displaying the at least one second interface above a first interface associated with the first functional module based at least in part on a first content displayed in the first interface wherein the determining the location of displaying the at least one second interface further comprises determining an area that does not interfere with displaying the first content in the first interface; 
pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location, wherein the pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location further comprises:
determining whether a user is a new user or an old user of the first functional application for a group chat when the user opens the first functional application,
pushing different types of second interface to different users based on determining whether the user is a new user or an old user, wherein the pushing different types of second interface further comprises: 
pushing a first type of second interface in response to determining that the user is a new user, wherein the first type of second interface pushed to the new user comprises important events that currently happen, and 
pushing a second type of second interface in response to determining that that user is an old user, wherein the second type of second interface pushed to the old user comprises second interfaces generated during a period from a first time when the old user opened the first functional application last time to a second time when the old user opens the first functional application this time; and 

However, Schlegel teaches the method wherein:
determining a location of displaying the at least one second interface above a first interface associated with the first functional module based at least in part on a first content displayed in the first interface (see Schlegel: Fig.1, [0050], “exact location for displaying the pop-up menu (second interface) an be determined based on both the location of a display object that has the current input focus location (location of the first function module application) and the boundary of a content area for the display object. Depending on the immediate prior user actions and the current state of items in the display area, the display object that has the current input focus can be defined differently.”) wherein the determining the location of displaying the at least one second interface further comprises determining an area that does not interfere with displaying the first content in the first interface (see Schlegel: Fig.1, [0074], “the pop-up menu 118 can be presented at a location that is close to the current input focus location (e.g., as indicated by the text cursor 114). However, instead of having the pop-up menu anchored at exactly the location of input focus, the operating system can identify a display object encompassing the location of input focus and the display object is deemed to have the current input focus. Then, the operating system can determine a content area of the display object that should not be obscured by the pop-up menu 118”) See also [0081], describing “In order to determine the content area of the display object, the operating system can determine a boundary that encloses all the content that should not be obscured by the pop-up menu”)
pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location (see Schlegel: Fig.7, [0113], “operating system can cause the pop-up menu to be presented at a location in proximity to the location of input focus in the desktop environment, where the pop-up menu includes a menu hierarchy of an active application-level menu bar in the desktop environment (706).”)
	Because WILHITE , Wang and Schlegel address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE and Wang to include the determining a location of displaying the at least one second interface and displaying the second interface on the determined location so that the second interface does not interfere or obscure with displaying the first content in the first interface as taught by Schlegel. One would have been motivated to make such a combination in order to improve a user’s ability reading or interacting with the displayed content without interruption or interference form pop up or notification. 

	As shown above, WILHITE, Wang and Schlegel teaches all the limitations of claim 1. WILHITE, Wang and Schlegel does not teach or suggest the system wherein:
determining whether a user is a new user or an old user of the first functional application for a group chat when the user opens the first functional application,
pushing different types of second interface to different users based on determining whether the user is a new user or an old user, wherein the pushing different types of second interface further comprises: 
pushing a first type of second interface in response to determining that the user is a new user, wherein the first type of second interface pushed to the new user comprises important events that currently happen, and 
pushing a second type of second interface in response to determining that that user is an old user, wherein the second type of second interface pushed to the old user comprises second interfaces generated during a period from a first time when the old user opened the first functional application last time to a second time when the old user opens the first functional application this time; and 


However, Rodriguez does teach the system wherein:
determining whether a user is a new user or an old user of the first functional application for a group chat when the user opens the first functional application  (see Rodriguez: Fig.6, [0234], “ the method continues to block 620, where it is determined whether one or more message conditions have occurred in the embedded application or the messaging application for one or more non-user application objects provided in an application environment. For example, the application environment can be a game environment, and the one or more non-user application objects can represent, for example, characters or entities within the game environment that are not controlled by any of the player users in the embedded session,” i.e. the first functional application is the messaging application and the method determines that the user is existing user or a new user to the game messaging application)
pushing different types of second interface to different users based on determining whether the user is a new user or an old user (see Rodriguez: Fig.6, [00241], “the output message can take a variety of forms (different types of second interface) and can be based on the message condition and a set of stored messages associated with that application object. For example, if the message condition is met by one or more member users joining (new user an embedded game session)”, wherein the pushing different types of second interface further comprises: 
pushing a first type of second interface in response to determining that the user is a new user, wherein the first type of second interface pushed to the new user comprises important events that currently happen (see Rodriguez: Fig.6, see [0241], “A similar message condition can be associated with a friendly-to-players game object (e.g., character) which can provide a message such as, “Welcome, User.” In another example, in response to a message condition being met by a new user joining the embedded session, an associated application object (e.g., character) can provide assistance to the new user by sending one or more messages including hints or tips for application user (e.g., how to play the game) that are displayed only in the new player's chat interface.”) and, and 
pushing a second type of second interface in response to determining that that user is an old user (see Rodriguez: Fig.6, [0284], “Suggested commands can, if user consent has been obtained, also or alternatively be based on a history of prior actions and/or messages performed by the user in the same or similar types of embedded applications and/or for same or similar types of output data (e.g., media items, games, etc.). For example, if the user has previously rewound or skipped the playback of a particular scene or type of scene in a video, a suggested command can be generated which causes the playback position of a currently playing media item to be rewound or moved in the same manner”), wherein the second type of second interface pushed to the old user comprises second interfaces generated during a period from a first time when the old user opened the first functional application last time to a second time when the old user opens the first functional application this time (see Rodriguez: Fig.6, [0247], “when users provide consent, suggested response items may be customized based on the user's prior activity, e.g., earlier messages provided in a conversation, messages in different conversations, earlier commands provided by the user to the embedded application or to a different embedded application program, etc. For example, such activity may be used to determine an appropriate suggested item for the user, e.g., a playful message or command, a formal message, etc. based on the user's interaction style.”)

	Because WILHITE, Wang,  Schlegel in view of Rodriguez are in the same/similar field of endeavor of sharing content in in a group chat session or instant messaging , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE, Wang, and Schlegel to include method wherein pushing a first type of second interface among the plurality of second interfaces to the 10user in response to a determination that the user is a new user as taught by Rodriguez. One would have been motivated to make such a combination in order to provide users with a secured and efficient chat interface.

Regarding Claim 2,
	WILHITE, Wang,  Schlegel in view of Rodriguez teaches all the limitations of Claim 1. Wang further teaches the method wherein 5determining a display mode of the at least one second interface based on a content form parameter and content quantity parameter of the custom information (see Wang: Fig.7, [0048], “The media information releasing message interface corresponding to the media information releasing message may be generated according to the basic information of the media information, the basic information of the media information releasing initiator, the basic information of the receiver, and the like. A name of the media information releasing initiator, introduction information of the media information, and the like are displayed on the interface. A form of the interface may be customized. For example, the color, the size, the background, the pattern, or the like is customized. FIG. 7 shows a red packet sharing message interface 310 corresponding to a gift package, where the red packet sharing message interface 310 includes introduction information 311 of the red packet and a red packet cover 312.”)
	Because WILHITE, Wang, Schlegel in view of Rodriguez address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE to include the determining a display mode of the at least one second interface based on a content form parameter and content quantity parameter of the custom information as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface object display location in an integrated chat application.

Regarding Claim 3,
	WILHITE, Wang, Schlegel in view of Rodriguez teaches all the limitations of Claim 2. Schlegel further teaches the method comprising changing the display mode of the at least one second interface in response to a change of 10the determined location (see Schlegel: [0081], “In order to determine the content area of the display object, the operating system can determine a boundary that encloses all the content that should not be obscured by the pop-up menu”)
	Because WILHITE, Wang, Schlegel in view of Rodriguez address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE to include changing the display mode of the at least one second interface in response to a change of 10the determined location as taught by Schlegel. One would have been motivated to make such a combination in order to improve a user’s ability reading or interacting with the displayed content without interruption or interference form pop up or notification.

Regarding Claim 4,
	WILHITE, Wang, Schlegel in view of Rodriguez teaches all the limitations of Claim 1. Wang further teaches method wherein the at least one second interface floats above the first interface at the determined location (see Wang: Fig.7, [0048], “shows a red packet sharing message interface 310 corresponding to a gift package, where the red packet sharing message interface 310 includes introduction information 311 of the red packet and a red packet cover 312.”)
	Because WILHITE, Wang, Schlegel in view of Rodriguez address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE, to include second interface floats above the first interface at the determined location as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface object display location in an integrated chat application.

Regarding Claim 5,
	WILHITE, Wang, Schlegel in view of Rodriguez teaches all the limitations of Claim 1. Wang further teaches wherein the at least one second interface comprises a plurality of second interfaces (see Wang: Fig.8, [0085], “The monetary gift obtaining success interface 320 includes a monetary gift sharing user image 321, a monetary gift sharing user name 322, blessing information 323, a monetary gift amount 324, and an interface entry 325 of monetary gift receiving details.” i.e. the second interface contains additional interfaces)   
	Because WILHITE, Wang, Schlegel in view of Rodriguez address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE to include second interface floats above the first interface at the determined location as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface object display location in an integrated chat application.

Regarding Claim 6,
	WILHITE, Wang, Schlegel in view of Rodriguez teaches all the limitations of Claim 5., Rodriguez further teaches the method wherein 5in response to receiving a request of opening the first interface from a user, determining whether the user is a new user ( see Rodriguez: [0238], “in response to a message condition being met by a new user joining the embedded session, an associated application object (e.g., character) can provide assistance to the new user by sending one or more messages including hints or tips for application user (e.g., how to play the game) that are displayed only in the new player's chat interface.”)
	Because WILHITE, Wang, and Schlegel in view of Rodriguez are in the same/similar field of endeavor of sharing content in in a group chat session or instant messaging , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE to include method wherein in response to receiving a request of opening the first interface from a user, determining whether the user is a new user as taught by Rodriguez. One would have been motivated to make such a combination in order to provide users with a secured and efficient chat interface.

Regarding Claim 8,
	WILHITE - Wang - Schlegel and Rodriguez teaches all the limitations of Claim 8. Wang teaches the method wherein:
in response to a determination that the user is not a new user, obtaining first timing 15information indicative of the first time when the user opened the first interface last time and obtaining second timing information indicative of the second time when the user opens the first interface this time (see Wang, [0055], When the first operation is detected, the media information obtaining request is generated. The media information obtaining request may include the media information identifier, an identifier of the media information receiver, a time corresponding to the first operation, and the like, so that the server obtains the corresponding media information releasing configuration according to the media information identifier, and shares the media information according to the media information releasing configuration.”) 
	Because WILHITE, Wang, Schlegel in view of Rodriguez address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE to include timing information of existing user as as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface object display location in an integrated chat application.

Regarding Claim 9,
	WILHITE, Wang, Schlegel in view of Rodriguez teaches all the limitations of Claim 1. Schlegel further teaches updating the at least one second interface displayed above the first interface at the determined location when a new second interface is generated (see Schlegel: Fig.1, [0075], “the current focus location is in the middle of two list items in a list. In some implementations, the entire list can be defined as the display object having the input focus. The reason for having the entire list as the display object is that the user may wish to have the entire list visible while modifying or inserting additional items into the list (updating).”)
	Because WILHITE, Wang, Schlegel in view of Rodriguez address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE to include the determining a location of displaying the at least one second interface and displaying the second interface on the determined location so that the second interface does not interfere or obscure with displaying the first content in the first interface as taught by Schlegel. One would have been motivated to make such a combination in order to improve a user’s ability reading or interacting with the displayed content without interruption or interference form pop up or notification.

Regarding Claim 10,
	WILHITE, Wang, Schlegel in view of Rodriguez teaches all the limitations of Claim 1. Wang further teaches the system wherein the at least one operation comprises at least one of hiding, transparentizing, reducing, enlarging, sliding, or opening the at least one second interface ( see Wang: for e.g. Fig.8, [0085], “When the monetary gift sharing message interface 310 receives a touch operation of a user, a request for obtaining the monetary gift is triggered, so that the server shares the monetary gift according to a monetary gift sharing configuration corresponding to the monetary gift.”) 
	Because WILHITE, Wang, Schlegel in view of Rodriguez address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE to include manipulation of second user interface element as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface objects to increase readability in an integrated chat application.

Regarding independent Claim 11,
	Claim 11 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 12,
	WILHITE, Wang, Schlegel in view of Rodriguez teaches all the limitations of Claim 11. Wang further teaches the determined location is in an area where no chat message is displayed see Wang: [0058], “the media information releasing message is received by using a chat interface of a first application. The first application includes an instant messaging application and/or a social application.”), and the at least one second interface floats above the first interface at the determined location (see Wang: [0052] Step S220: Present, by using a floating window, the media information releasing message interface on a current display interface.”)
	Because WILHITE, Wang, Schlegel in view of Rodriguez address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE to determine a location is in an area where no chat message is displayed as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface objects to increase readability in an integrated chat application.

Regarding Claim 14,
	Claim 14 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 8 and is rejected under the same rationale.

Regarding Claim 15,
	Claim 15 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 9 and is rejected under the same rationale.

Regarding Claim 16,
	Claim 16 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 10 and is rejected under the same rationale.

Regarding independent Claim 17,
	Claim 17 is directed to a non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 19,
	Claim 19 is directed to non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 8 and is rejected under the same rationale.

Regarding Claim 20,
	Claim 20 is directed to non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 9 and is rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s prior art arguments see pages 6-8, filed on 07/27/2020, with respect to claims 1, 11, and 20 have been fully considered but they are not persuasive.
	Examiner further notes that Applicant’s arguments with regards to  the previous office action filed on March 10, 2022 Examiner notes that for the previous office action, Examiner have presented a new  combination of prior arts to address the claim 1 limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Further, the applicant asserts that the cited reference of Rodriguez does not disclose "determining whether a user is a new user of the first functional application ... the first type of second interface is pushed to a new user and comprises important events that currently happen." Rodriguez discloses that "in response to a message condition being met by a new user joining the embedded session, an associated application object (e.g., character) can provide assistance to the new user by sending one or more messages including hints or tips for application user (e.g., how to play the game) that are displayed only in the new player's chat interface."
	Examiner respectfully disagrees. As the office action shows above, Rodriguez does teach a method for determining whether a user is a new user or an old user of the first functional application for a group chat when the user opens the first functional application (see Rodriguez: Fig.6, [0234], stating that  the first functional application is the messaging application and the method determines that the user is existing user or a new user to the game messaging application), pushing different types of second interface to different users based on determining whether the user is a new user or an old user (see Rodriguez: Fig.6, [00241], “the output message can take a variety of forms (different types of second interface) and can be based on the message condition and a set of stored messages associated with that application object. For example, if the message condition is met by one or more member users joining (new user an embedded game session)”, wherein the pushing different types of second interface further comprises: pushing a first type of second interface in response to determining that the user is a new user, wherein the first type of second interface pushed to the new user comprises important events that currently happen (see Rodriguez: Fig.6, see [0241], “A similar message condition can be associated with a friendly-to-players game object (e.g., character) which can provide a message such as, “Welcome, User.” In another example, in response to a message condition being met by a new user joining the embedded session, an associated application object (e.g., character) can provide assistance to the new user by sending one or more messages including hints or tips for application user (e.g., how to play the game) that are displayed only in the new player's chat interface.”) and, pushing a second type of second interface in response to determining that that user is an old user (see Rodriguez: Fig.6, [0284], “Suggested commands can, if user consent has been obtained, also or alternatively be based on a history of prior actions and/or messages performed by the user in the same or similar types of embedded applications and/or for same or similar types of output data (e.g., media items, games, etc.), wherein the second type of second interface pushed to the old user comprises second interfaces generated during a period from a first time when the old user opened the first functional application last time to a second time when the old user opens the first functional application this time (see Rodriguez: Fig.6, [0247], “when users provide consent, suggested response items may be customized based on the user's prior activity, e.g., earlier messages provided in a conversation, messages in different conversations, earlier commands provided by the user to the embedded application or to a different embedded application program, etc. For example, such activity may be used to determine an appropriate suggested item for the user, e.g., a playful message or command, a formal message, etc. based on the user's interaction style.”). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE, Wang, and Schlegel to include method wherein pushing a first type of second interface among the plurality of second interfaces to the 10user in response to a determination that the user is a new user as taught by Rodriguez. One would have been motivated to make such a combination in order to provide users with a secured and efficient chat interface.
	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1-6, 8-12, 14-17 and 19-20.
	
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20180359292 A1
CHEN; Ye Qing
Title: Enhanced Group Communications With External Participants
Description: Provide techniques for dynamic, enhanced group communications between members of a group chat and one or more external participants. Generally, embodiments disclosed herein perform semantic analysis of the text in the group chat to identify an indication that the group needs to communicate with an external participant.



	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177